Name: 2013/255/CFSP: Council Decision 2013/255/CFSP of 31Ã May 2013 concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: international security;  oil industry;  criminal law;  defence;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2013-06-01

 1.6.2013 EN Official Journal of the European Union L 147/14 COUNCIL DECISION 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 May 2013, the Council agreed to adopt for a period of 12 months restrictive measures against Syria in the following fields, as specified in Council Decision 2012/739/CFSP of 29 November 2012 concerning restrictive measures against Syria (1):  export and import restrictions with the exception of arms and related material and equipment which might be used for internal repression;  restrictions on financing of certain enterprises;  restrictions on infrastructure projects;  restrictions of financial support for trade;  financial sector;  transport sector;  restrictions on admission;  freezing of funds and economic resources. (2) With regard to the possible export of arms to Syria, the Council took note of the commitment by Member States to proceed in their national policies in agreement with paragraph 2 of the Council Declaration adopted on 27 May 2013, including by assessing the export licence applications on a case-by-case basis, taking full account of the criteria set out in Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (2). (3) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: CHAPTER I EXPORT AND IMPORT RESTRICTIONS Article 1 1. The sale, supply, transfer or export of certain equipment, goods and technology which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression, to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited, whether originating or not in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, Syria; (b) provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Syria. 3. Paragraphs 1 and 2 shall not apply to sale, supply, transfer or export of certain equipment, goods and technology which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression or to the provision of related technical or financial assistance, where a Member State determines on a case-by-case basis that they are intended for food, agricultural, medical or other humanitarian purposes, or for the benefit of UN personnel, or for personnel of the European Union or its Member States. Article 2 1. The sale, supply, transfer or export of certain equipment, goods or technology other than those referred to in Article 1(1) which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression, to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be subject to authorisation on a case-by-case basis by the competent authorities of the exporting Member State. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. The provision of: (a) technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, Syria; (b) financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Syria, shall also be subject to an authorisation of the competent authority of the exporting Member State. Article 3 1. The purchase, import or transport of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, from Syria or originating in Syria, shall be prohibited. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, and brokering services related to insurance and reinsurance, for any purchase, import or transport of the items referred to in paragraph 1, from Syria or originating in Syria. Article 4 The sale, supply, transfer or export of equipment or software intended primarily for use in the monitoring or interception by the Syrian regime, or on its behalf, of the Internet and of telephone communications on mobile or fixed networks in Syria and the provision of assistance to install, operate or update such equipment or software shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. Article 5 1. The purchase, import or transport from Syria of crude oil and petroleum products shall be prohibited. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, related to the prohibitions referred to in paragraph 1. Article 6 With a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes and by way of derogation from Article 5(1) and (2), the competent authorities of a Member State may authorise the purchase, import or transport from Syria of crude oil and petroleum products and the provision of related financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, provided that the following conditions are met: (a) the Syrian National Coalition for Opposition and Revolutionary Forces has been consulted in advance by the Member State concerned; (b) the activities concerned are not directly or indirectly for the benefit of a person or entity referred to in Article 28(1); and (c) the activities concerned do not breach any of the prohibitions laid down in this Decision. The relevant Member State shall inform the other Member States of any authorisation granted under this Article. Article 7 The prohibitions in Article 5 shall be without prejudice to the execution, until 15 November 2011, of obligations provided for in contracts concluded before 2 September 2011. Article 8 1. The sale, supply or transfer of key equipment and technology for the following key sectors of the oil and natural gas industry in Syria, or to Syrian or Syrian-owned enterprises engaged in those sectors outside Syria, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States shall be prohibited whether or not originating in their territories: (a) refining; (b) liquefied natural gas; (c) exploration; (d) production. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. It shall be prohibited to provide the following to enterprises in Syria that are engaged in the key sectors of the Syrian oil and gas industry referred to in paragraph 1 or to Syrian, or Syrian-owned enterprises engaged in those sectors outside Syria: (a) technical assistance or training and other services related to key equipment and technology as referred to in paragraph 1; (b) financing or financial assistance for any sale, supply, transfer or export of key equipment and technology as set out in paragraph 1 or for the provision of related technical assistance or training. Article 9 1. The prohibition in Article 8(1) shall be without prejudice to the execution of an obligation relating to the delivery of goods provided for in contracts awarded or concluded before 1 December 2011. 2. The prohibitions in Article 8 shall be without prejudice to the execution of an obligation arising from contracts awarded or concluded before 1 December 2011 and relating to investments made in Syria before 23 September 2011 by enterprises established in Member States. Article 10 With a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes and by way of derogation from Article 8(1) and (2), the competent authorities of a Member State may authorise the sale, supply or transfer of key equipment and technology for the key sectors of the oil and natural gas industry in Syria referred to in Article 8(1), or to Syrian or Syrian-owned enterprises engaged in those sectors outside Syria and the provision of related technical assistance or training and other services, as well as financing or financial assistance, provided that the following conditions are met: (a) the Syrian National Coalition for Opposition and Revolutionary Forces has been consulted in advance by the Member State concerned; (b) the activities concerned are not directly or indirectly for the benefit of a person or entity referred to in Article 28(1); and (c) the activities concerned do not breach any of the prohibitions laid down in this Decision. The relevant Member State shall inform the other Member States of any authorisation granted under this Article. Article 11 The delivery of Syrian denominated banknotes and coinage to the Central Bank of Syria shall be prohibited. Article 12 The direct or indirect sale, purchase, transportation or brokering of gold and precious metals, as well as of diamonds to, from or for the Government of Syria, its public bodies, corporations and agencies, the Central Bank of Syria, as well as to, from or for persons and entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. Article 13 The sale, supply, transfer or export of luxury goods to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited, whether originating or not in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. CHAPTER II RESTRICTIONS ON FINANCING OF CERTAIN ENTERPRISES Article 14 The following shall be prohibited: (a) the granting of any financial loan or credit to enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or to Syrian or Syrian-owned enterprises engaged in those sectors outside Syria; (b) the granting of any financial loan or credit to enterprises in Syria that are engaged in the construction of new power plants for the production of electricity in Syria; (c) the acquisition or extension of a participation in enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or in Syrian or Syrian-owned enterprises engaged in those sectors outside Syria, including the acquisition in full of such enterprises and the acquisition of shares or securities of a participating nature; (d) the acquisition or extension of a participation in enterprises in Syria that are engaged in the construction of new power plants for the production of electricity in Syria, including the acquisition in full of such enterprises and the acquisition of shares or securities of a participating nature; (e) the creation of any joint venture with enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining and with any subsidiary or affiliate under their control; (f) the creation of any joint venture with enterprises in Syria that are engaged in the construction of new power plants for the production of electricity in Syria and with any subsidiary or affiliate under their control. Article 15 1. The prohibitions set out in points (a) and (c) of Article 14: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 23 September 2011; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 23 September 2011. 2. The prohibitions set out in points (b) and (d) of Article 14: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 1 December 2011; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 1 December 2011. Article 16 With a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes and by way of derogation from points (a), (c) and (e) of Article 14, the competent authorities of a Member State may authorise the granting of any financial loan or credit to or the acquisition or extension of a participation in enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or Syrian or Syrian-owned enterprises engaged in those sectors outside Syria, or the creation of any joint venture with enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining and with any subsidiary or affiliate under their control, provided that the following conditions are met: (a) the Syrian National Coalition for Opposition and Revolutionary Forces has been consulted in advance by the Member State concerned; (b) the activities concerned are not directly or indirectly for the benefit of a person or entity referred to in Article 28(1); and (c) the activities concerned do not breach any of the prohibitions laid down in this Decision. The relevant Member State shall inform the other Member States of any authorisation granted under this Article. CHAPTER III RESTRICTIONS ON INFRASTRUCTURE PROJECTS Article 17 1. Participation in the construction of new power plants for the production of electricity in Syria shall be prohibited. 2. It shall be prohibited to provide technical assistance or financing or financial assistance to the construction of new power plants for the production of electricity in Syria. 3. The prohibition in paragraphs 1 and 2 shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 1 December 2011. CHAPTER IV RESTRICTIONS ON FINANCIAL SUPPORT FOR TRADE Article 18 1. Member States shall exercise restraint in entering into new short and medium-term commitments for public and private provided financial support for trade with Syria, including the granting of export credits, guarantees or insurance, to their nationals or entities involved in such trade, with a view to reducing their outstanding amounts, in particular to avoid any financial support contributing to the violent repression against the civilian population in Syria. In addition, Member States shall not enter into new long-term commitments for public and private provided financial support for trade with Syria. 2. Paragraph 1 shall not affect commitments established prior to 1 December 2011. 3. Paragraph 1 shall not concern trade for food, agricultural, medical or other humanitarian purposes. CHAPTER V FINANCIAL SECTOR Article 19 Member States shall not enter into new commitments for grants, financial assistance or concessional loans to the Government of Syria, including through their participation in international financial institutions, except for humanitarian and developmental purposes. Article 20 The following shall be prohibited: (a) any disbursement or payment by the European Investment Bank (EIB) under or in connection with any existing loan agreements entered into between Syria and the EIB; (b) the continuation by the EIB of any existing Technical Assistance Service Contracts for sovereign projects located in Syria. Article 21 The following shall be prohibited: the direct or indirect sale or purchase of, or brokering or assistance in the issuance of Syrian public or public-guaranteed bonds issued after 1 December 2011 to and from the Government of Syria, its public bodies, corporations and agencies, the Central Bank of Syria, or banks domiciled in Syria, or branches and subsidiaries within and outside the jurisdiction of Member States of banks domiciled in Syria, or financial entities that are neither domiciled in Syria nor within the jurisdiction of the Member States, but are controlled by persons and entities domiciled in Syria as well as any persons and entities acting on their behalf or at their direction, or entities owned or controlled by them. Article 22 1. The opening of new branches, subsidiaries, or representative offices of Syrian banks in the territories of Member States, and the establishment of new joint ventures, or the taking of an ownership interest, or the establishment of new correspondent banking relationships by Syrian banks, including the Central Bank of Syria, its branches and subsidiaries and financial entities that are not domiciled in Syria, but are controlled by persons or entities domiciled in Syria, with banks in the jurisdiction of Member States, shall be prohibited. 2. Financial institutions within the territories of the Member States or under their jurisdiction shall be prohibited from opening representative offices, subsidiaries or banking accounts in Syria. Article 23 With a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes and by way of derogation from Article 22(2), the competent authorities of a Member State may authorise financial institutions within the territories of the Member States or under their jurisdiction to open representative offices, subsidiaries or banking accounts in Syria, provided that the following conditions are met: (a) the Syrian National Coalition for Opposition and Revolutionary Forces has been consulted in advance by the Member State concerned; (b) the activities concerned are not directly or indirectly for the benefit of a person or entity referred to in Article 28(1); and (c) the activities concerned do not breach any of the prohibitions laid down in this Decision. The relevant Member State shall inform the other Member States of any authorisation granted under this Article. Article 24 1. The provision of insurance and re-insurance to the Government of Syria, its public bodies, corporations and agencies or to any persons or entities acting on their behalf or at their direction, or to entities owned or controlled by them, including through illicit means, shall be prohibited. 2. Paragraph 1 shall not apply to the provision of: (a) health or travel insurance to natural persons; (b) compulsory or third party insurance to Syrian persons, entities or bodies based in the Union; (c) insurance or re-insurance to the owner of a vessel, aircraft or vehicle chartered by a Syrian person, entity or body and which person, entity or body is not listed in Annex I or II. CHAPTER VI TRANSPORT SECTOR Article 25 1. Member States, in accordance with their national legislation and consistent with international law, in particular relevant international civil aviation agreements, shall take the necessary measures to prevent access to the airports under their jurisdiction of all exclusively cargo flights operated by Syrian carriers and all flights operated by Syrian Arab Airlines. 2. Paragraph 1 shall not apply to the access to airports under the jurisdiction of Member States of flights operated by Syrian Arab Airlines, necessary for the sole purpose of evacuating citizens of the Union and their family members from Syria. Article 26 1. If Member States have information that provides reasonable grounds to believe that the cargo of vessels and aircraft bound for Syria contains items whose supply, sale, transfer or export is prohibited under Article 1 or subject to authorisation under Article 2, they shall inspect, in accordance with their national legislation and consistent with international law, in particular the law of the sea and relevant international civil aviation agreements and maritime transport agreements, such vessels and aircraft in their seaports and airports, as well as in their territorial sea, in accordance with decisions and capabilities of their competent authorities and with the consent, as necessary in accordance with international law for the territorial sea, of the flag State. 2. Member States, in accordance with their national legislation and consistent with international law, shall, upon discovery, seize and dispose of items whose supply, sale, transfer or export is prohibited under Article 1 or 2. 3. Member States shall cooperate, in accordance with their national legislation, with inspections and disposals undertaken pursuant to paragraphs 1 and 2. 4. Aircraft and vessels transporting cargo to Syria shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State. CHAPTER VII RESTRICTIONS ON ADMISSION Article 27 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons responsible for the violent repression against the civilian population in Syria, persons benefiting from or supporting the regime, and persons associated with them, as listed in Annex I. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the UN; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as also applying in cases where a Member State is host country to the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraph 3 or 4. 6. Member States may grant exemptions from the measures imposed under paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Syria. 7. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 8. Where, pursuant to paragraphs 3 to 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I, the authorisation shall be limited to the purpose for which it is given and to the person concerned therewith. CHAPTER VIII FREEZING OF FUNDS AND ECONOMIC RESSOURCES Article 28 1. All funds and economic resources belonging to, or owned, held or controlled by persons responsible for the violent repression against the civilian population in Syria, persons and entities benefiting from or supporting the regime, and persons and entities associated with them, as listed in Annexes I and II, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of, the natural or legal persons or entities listed in Annexes I and II. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of the persons listed in Annexes I and II and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the competent authority has notified the competent authority of the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks prior to the authorisation; (e) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, or evacuations from Syria; (f) to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, in so far as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation. A Member State shall inform the other Member States and the Commission of any authorisation it grants under this paragraph. 4. By way of derogation from paragraph 1, the competent authorities of a Member State, may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are subject of an arbitral decision rendered prior to the date on which the person or entity referred to in Paragraph 1 was listed in Annex I or II or of a judicial or administrative decision rendered in the EU, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a person or entity listed in Annex I or II; and (d) recognising the decision is not contrary to public policy in the Member State concerned. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 5. Paragraph 1 shall not prevent a designated person or entity from making a payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 6. Paragraph 1 shall not prevent a designated entity listed in Annex II, for a period of two months after the date of its designation, from making a payment from frozen funds or economic resources received by such entity after the date of its designation, where such payment is due under a contract in connection with the financing of trade, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 7. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to this Decision, provided that any such interest, other earnings and payments remain subject to paragraph 1. 8. Paragraphs 1 and 2 shall not apply to a transfer by or through the Central Bank of Syria of funds or economic resources received and frozen after the date of its designation or to a transfer of funds or economic resources to or through the Central Bank of Syria after the date of its designation where such transfer is related to a payment by a non-designated financial institution due in connection with a specific trade contract, provided that the relevant Member State has determined, on a case-by-case basis, that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 9. Paragraph 1 shall not apply to a transfer by or through the Central Bank of Syria of frozen funds or economic resources where such transfer is for the purpose of providing financial institutions under the jurisdiction of Member States with liquidity for the financing of trade, provided that the transfer has been authorised by the relevant Member State. 10. Paragraphs 1 and 2 shall not apply to a transfer, by or through a financial entity listed in Annex I or II, of frozen funds or economic resources where the transfer is related to a payment by a person or entity not listed in Annex I or II in connection with the provision of financial support to Syrian nationals pursuing an education, professional training or engaged in academic research in the Union, provided that the relevant Member State has determined, on a case-by-case basis, that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 11. Paragraphs 1 and 2 shall not apply to acts or transactions carried out, with regard to Syrian Arab Airlines, for the sole purpose of evacuating citizens of the Union and their family members from Syria. CHAPTER IX GENERAL AND FINAL PROVISIONS Article 29 No claims, including for compensation or indemnification or any other claim of this kind, such as a claim of set-off, fines or a claim under a guarantee, claims for extension or payment of a bond, financial guarantee, including claims arising from letters of credit and similar instruments in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures covered by this Decision, shall be granted to the designated persons or entities listed in Annexes I and II, or any other person or entity in Syria, including the Government of Syria, its public bodies, corporations and agencies, or any person or entity claiming through or for the benefit of any such person or entity. Article 30 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish and amend the lists in Annexes I and II. 2. The Council shall communicate its decision on listing, including the grounds therefor, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 31 1. Annexes I and II shall include the grounds for listing the persons and entities concerned. 2. Annexes I and II shall also contain, where available, the information necessary to identify the persons or entities concerned. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Article 32 It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions laid down in this Decision. Article 33 In order to maximise the impact of the measures set out in this Decision, the Union shall encourage third States to adopt restrictive measures similar to those contained in this Decision. Article 34 This Decision shall apply until 1 June 2014. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Article 35 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 31 May 2013. For the Council The President E. GILMORE (1) OJ L 330, 30.11.2012, p. 21. (2) OJ L 335, 13.12.2008, p. 99. ANNEX I List of natural and legal persons, entities or bodies referred to in Articles 27 and 28 A. Persons Name Identifying information Reasons Date of listing 1. Bashar ( ) Al-Assad ( ) Date of birth: 11 September 1965; Place of birth: Damascus; diplomatic passport No D1903 President of the Republic; person authorising and supervising the crackdown on demonstrators. 23.5.2011 2. Maher ( ) (a.k.a. Mahir) Al-Assad ( ) Date of birth: 8 December 1967; diplomatic passport No 4138 Commander of the Army's 4th Armoured Division, member of Ba'ath Party Central Command, strongman of the Republican Guard; brother of President Bashar Al-Assad; principal overseer of violence against demonstrators. 9.5.2011 3. Ali ( ) Mamluk ( ) (a.k.a. Mamlouk) Date of birth: 19 February 1946; Place of birth: Damascus; diplomatic passport No 983 Head of Syrian General Intelligence Directorate (GID); involved in violence against demonstrators. 9.5.2011 4. Atej ( ) (a.k.a. Atef, Atif) Najib ( ) (a.k.a. Najeeb) Former Head of the Political Security Directorate in Dara'a; cousin of President Bashar Al-Assad; involved in violence against demonstrators. 9.5.2011 5. Hafiz ( ) Makhluf ( ) (a.k.a. Hafez Makhlouf) Date of birth: 2 April 1971; Place of birth: Damascus; diplomatic passport No 2246 Colonel and Head of Unit in General Intelligence Directorate, Damascus Branch; cousin of President Bashar Al-Assad; close to Maher Al-Assad; involved in violence against demonstrators. 9.5.2011 6. Muhammad ( ) Dib ( ) Zaytun ( ) (a.k.a. Mohammed Dib Zeitoun) Date of birth: 20 May 1951; Place of birth: Damascus; diplomatic passport No D000001300 Head of Political Security Directorate; involved in violence against demonstrators. 9.5.2011 7. Amjad ( ) Al-Abbas ( ) Head of Political Security in Banyas, involved in violence against demonstrators in Baida. 9.5.2011 8. Rami ( ) Makhlouf ( ) Date of birth: 10 July 1969; Place of birth: Damascus; passport No 454224 Syrian businessman; cousin of President Bashar Al-Assad, controls the investment funds Al Mashreq, Bena Properties, Cham Holding, Syriatel, Souruh Company thereby furnishing financing and support to the regime. 9.5.2011 9. Abd Al-Fatah ( ) Qudsiyah ( ) Born: 1953; Place of birth: Hama; diplomatic passport No D0005788 Head of Syrian Military Intelligence (SMI); involved in violence against the civilian population. 9.5.2011 10. Jamil ( ) (a.k.a. Jameel) Hassan ( ) Head of Syrian Air Force Intelligence; involved in violence against the civilian population. 9.5.2011 11. Rustum ( ) Ghazali ( ) Date of birth: 3 May 1953; Place of birth: Dara'a; diplomatic passport No D000000887 Head of Syrian Military Intelligence, Damascus Countryside Branch; involved in violence against the civilian population. 9.5.2011 12. Fawwaz ( ) Al-Assad ( ) Date of birth: 18 June 1962; Place of birth: Kerdala; passport No 88238 Involved in violence against the civilian population as part of the Shabiha militia. 9.5.2011 13. Munzir ( ) Al-Assad ( ) Date of birth: 1 March 1961; Place of birth: Latakia; passports No 86449 and No 842781 Involved in violence against the civilian population as part of the Shabiha militia. 9.5.2011 14. Asif ( ) Shawkat ( ) Date of birth: 15 January 1950; Place of birth: Al-Madehleh, Tartous Deputy Chief of Staff for Security and Reconnaissance; involved in violence against the civilian population. 23.5.2011 15. Hisham ( ) Ikhtiyar ( , , ) (a.k.a. Al Ikhtiyar, Bikhtiyar, Bikhtyar, Bekhtyar, Bikhtiar, Bekhtyar) Born: 20 July 1941; place of birth Damascus Head of Syrian National Security Bureau; involved in violence against the civilian population. He is reported to have died because of the bombing of 18 July, 2012 23.5.2011 16. Faruq ( ) (a.k.a. Farouq, Farouk) Al Shar' ( ) (a.k.a. Al Char', Al Shara', Al Shara) Date of birth: 10 December 1938 Vice-President of Syria; involved in violence against the civilian population. 23.5.2011 17. Muhammad ( ) Nasif ( ) (a.k.a. Naseef, Nassif, Nasseef) Khayrbik ( , ) Date of birth: 10 April 1937 (or 20 May 1937); Place of birth: Hama; diplomatic passport No 0002250 Deputy Vice-President of Syria for National Security Affairs; involved in violence against the civilian population. 23.5.2011 18. Mohamed ( ) Hamcho ( ) Date of birth: 20 May 1966; passport No 002954347 Syrian businessman and local agent for several foreign companies; associate of Maher al-Assad, managing a part of his financial and economic interests and as such provides funding to the regime. 23.5.2011 19. Iyad ( ) (a.k.a. Eyad) Makhlouf ( ) Date of birth: 21 January 1973; Place of birth: Damascus; passport No N001820740 Brother of Rami Makhlouf and GID Officer involved in violence against the civilian population. 23.5.2011 20. Bassam ( ) Al Hassan ( ) (a.k.a. Al Hasan) Presidential Advisor for Strategic Affairs; involved in violence against the civilian population. 23.5.2011 21. Dawud Rajiha Chief of Staff of the Armed Forces responsible for the military involvement in violence against peaceful protesters. Died in the 18 July 2012 bombing. 23.5.2011 22. Ihab ( ) (a.k.a. Ehab, Iehab) Makhlouf ( ) Date of birth: 21 January 1973; Place of birth: Damascus; passport No N002848852 Vice President of Syriatel, which transfers 50 % of its profits to the Syrian government by way of its licencing contract. 23.5.2011 23. Zoulhima ( ) (a.k.a. Zu al-Himma) Chaliche ( ) (a.k.a., Shalish, Shaleesh) (a.k.a. Dhu al-Himma Shalish) Born: 1951 or 1946 or 1956; Place of birth: Kerdaha Head of presidential security; involved in violence against demonstrators; first cousin of President Bashar Al-Assad. 23.6.2011 24. Riyad ( ) Chaliche ( ) (a.k.a. Shalish, Shaleesh) (a.k.a. Riyad Shalish) Director of Military Housing Establishment; provides funding to the regime; first cousin of President Bashar Al-Assad. 23.6.2011 25. Brigadier Commander Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Ali ( ) Jafari ( ) (a.k.a. Jaafari, Ja'fari, Aziz; a.k.a. Jafari, Ali; a.k.a. Jafari, Mohammad Ali; a.k.a. Ja'fari, Mohammad Ali; a.k.a. Jafari-Naja-fabadi, Mohammad Ali) Date of birth: 1 September 1957; Place of birth: Yazd, Iran General Commander of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 26. Major General Qasem ( ) Soleimani ( ) (a.k.a. Qasim Soleimany) Commander of Iranian Revolutionary Guard Corps, IRGC - Qods, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 27. Hossein Taeb (a.k.a. Taeb, Hassan; a.k.a. Taeb, Hosein; a.k.a. Taeb, Hossein; a.k.a. Taeb, Hussayn; a.k.a. Hojjatoleslam Hossein Ta'eb) Born: 1963; Place of birth: Tehran, Iran Deputy Commander for Intelligence of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 28. Khalid ( ) (a.k.a. Khaled) Qaddur ( ) (a.k.a. Qadour, Qaddour) Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 29. Ra'if ( ) Al-Quwatly ( ) (a.k.a. Ri'af Al-Quwatli a.k.a. Raeef Al-Kouatly) Business associate of Maher Al-Assad and responsible for managing some of his business interests; provides funding to the regime. 23.6.2011 30. Mohammad ( ) (a.k.a. Muhammad, Mohamed, Mohammed) Mufleh ( ) (a.k.a. Muflih) Head of Syrian Military Intelligence in the town of Hama, involved in the crackdown on demonstrators. 1.8.2011 31. Major General Tawfiq ( ) (a.k.a. Tawfik) Younes ( ) (a.k.a. Yunes) Head of the Department for Internal Security of the General Intelligence Directorate; involved in violence against the civilian population. 1.8.2011 32. Mr Mohammed ( ) Makhlouf ( ) (a.k.a. Abu Rami) Date of birth: 19.10.1932; Place of birth: Latakia, Syria Close associate and maternal uncle of Bashar and Mahir al-Assad. Business associate and father of Rami, Ihab and Iyad Makhlouf. 1.8.2011 33. Ayman ( ) Jabir ( ) (a.k.a. Jaber) Place of birth: Latakia Associate of Mahir al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups 1.8.2011 34. Hayel ( ) Al-Assad ( ) Assistant to Maher Al-Assad, Head of the military police unit of the army's 4th Division, involved in repression. 23.8.2011 35. Ali ( ) Al-Salim ( ) (a.k.a. Al-Saleem) Director of the supplies office of the Syrian Ministry of Defence, entry point for all arms acquisitions by the Syrian army. 23.8.2011 36. Nizar Al-Assad ( ) Cousin of Bashar Al-Assad; previously head of the Nizar Oilfield Supplies  company Very close to key government officials. Financing Shabiha in the region of Latakia. 23.8.2011 37. Brigadier-General Rafiq ( ) (a.k.a. Rafeeq) Shahadah ( ) (a.k.a. Shahada, Shahade, Shahadeh, Chahada, Chahade, Chahadeh, Chahada) Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 38. Brigadier-General Jamea ( ) Jamea ( ) (a.k.a. Jami Jami, Jame', Jami') Branch Chief for Syrian Military Intelligence (SMI) in Dayr az-Zor. Directly involved in repression and violence against the civilian population in Dayr az-Zor and Alboukamal. 23.8.2011 39. Hassan Bin-Ali Al-Turkmani Born: 1935; Place of birth: Aleppo Deputy Vice Minister, former Minister for Defence, Special Envoy of President Bashar Al-Assad. He is reported to have died in the bombing of 18 July, 2012. 23.8.2011 40. Muhammad ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Said ( ) (a.k.a. Sa'id, Sa'eed, Saeed) Bukhaytan ( ) Assistant Regional Secretary of Ba'ath Arab Socialist Party since 2005, 2000-2005 Director for the national security of the regional Ba'ath party. Former Governor of Hama (1998-2000). Close associate of President Bashar Al-Assad and Maher Al-Assad. Senior decision-maker in the regime on repression of civilian population. 23.8.2011 41. Ali ( ) Douba ( ) Responsible for killings in Hama in 1980, has been called back to Damascus as special advisor to President Bashar Al-Assad. 23.8.2011 42. Brigadier-General Nawful ( ) (a.k.a. Nawfal, Nofal) Al-Husayn ( ) (a.k.a. Al-Hussain, Al-Hussein) Idlib Syrian Military Intelligence (SMI) Branch Chief. Directly involved in repression and violence against the civilian population in Idlib province. 23.8.2011 43. Brigadier Husam ( ) Sukkar ( ) Presidential Adviser on Security Affairs. Presidential Adviser for security agencies' repression and violence against the civilian population. 23.8.2011 44. Brigadier-General Muhammed ( ) Zamrini ( ) Branch Chief for Syrian Military Intelligence (SMI) in Homs. Directly involved in repression and violence against the civilian population in Homs. 23.8.2011 45. Lieutenant-General Munir ( ) (a.k.a. Mounir, Mouneer, Monir, Moneer, Muneer) Adanov ( ) (a.k.a. Adnuf, Adanof) Born 1951 Deputy Chief of General Staff, Operations and Training for Syrian Army. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 46. Brigadier-General Ghassan ( ) Khalil ( ) (a.k.a. Khaleel) Head of General Intelligence Directorate's (GID) Information Branch. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 47. Mohammed ( ) (a.k.a. Mohammad, Muhammad, Mohamed) Jabir ( ) (a.k.a. Jaber) Place of birth: Latakia Shabiha militia. Associate of Maher Al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups. 23.8.2011 48. Samir ( ) Hassan ( ) Close business associate of Maher Al-Assad. Known for supporting the Syrian regime financially. 23.8.2011 49. Fares ( ) Chehabi ( ) (a.k.a. Fares Shihabi; Fares Chihabi) Son of Ahmad Chehabi; Date of birth: 7 May 1972 President of Aleppo Chamber of Industry. Vice-chairman of Cham Holding. Provides economic support to the Syrian regime. 2.9.2011 50. Tarif ( ) Akhras ( , ) (a.k.a. Al Akhras) Date of birth: 2 June 1951; Place of birth: Homs, Syria; Syrian passport nr. 0000092405 Prominent businessman benefiting from and supporting the regime. Founder of the Akhras Group (commodities, trading, processing and logistics) and former Chairman of the Homs Chamber of Commerce. Close business relations with President Al-Assad's family. Member of the Board of the Federation of Syrian Chambers of Commerce. Provided industrial and residential premises for improvised detention camps, as well as logistical support for the regime (buses and tank loaders). 2.9.2011 51. Issam ( ) Anbouba ( ) President of Anbouba for Agricultural Industries Co.; Born: 1952; Place of birth: Homs, Syria Providing financial support for the repressive apparatus and the paramilitary groups exerting violence against the civil population in Syria. Providing property (premises, warehouses) for improvised detention centers. Financial relations with high Syrian officials. 2.9.2011 52. Mazen ( ) al-Tabba ( ) Date of birth: 01.01.1958; Place of birth: Damascus; Passport nr. 004415063 expires 06.05.2015 (Syrian) Business partner of Ihab Makhlour and Nizar al-Assad (became subject to sanctions on 23.08.2011); co-owner, with Rami Makhlour, of the al-diyar lil-Saraafa (a.k.a. Diar Electronic Services) currency exchange company, which supports the policy of the Central Bank of Syria. 23.3.2012 53. Adib ( ) Mayaleh ( ) Born: 1955; Place of birth: Daraa Adib Mayaleh is responsible for providing economic and financial support to the Syrian regime through his functions as the Governor of the Central Bank of Syria. 15.5.2012 54. Major General Jumah ( ) Al-Ahmad ( ) (a.k.a. Al-Ahmed) Commander Special Forces. Responsible for the use of violence against protestors across Syria. 14.11.2011 55. Colonel Lu'ai ( ) (a.k.a. Louay) al-Ali ( ) Head of Syrian Military Intelligence, Dara'a Branch. Responsible for the violence against protesters in Dara'a. 14.11.2011 56. Lt. General Ali ( ) Abdullah ( ) (a.k.a. Abdallah) Ayyub ( ) Deputy Chief of General Staff (Personnel and Manpower). Responsible for the use of violence against protestors across Syria. 14.11.2011 57. Lt. General Jasim ( ) (a.k.a. Jasem, Jassim, Jassem) al-Furayj ( ) (a.k.a. Al-Freij) Chief of General staff. Responsible for the use of violence against protestors across Syria. 14.11.2011 58. General Aous ( ) (Aws) Aslan ( ) Born: 1958 Head of Battalion in the Republican Guard. Close to Maher al-Assad and President al-Assad. Involved in the crackdown on the civilian population across Syria. 14.11.2011 59. General Ghassan ( ) Belal ( ) General in command of the 4th Division reserve bureau. Adviser to Maher al-Assad and coordinator of security operations. Responsible for the crackdown on the civilian population across Syria. 14.11.2011 60. Abdullah ( ) (a.k.a. Abdallah) Berri ( ) Head of Berri family militia. In charge of pro-government militia involved in the crackdown on the civilian population in Aleppo. 14.11.2011 61. George ( ) Chaoui ( ) Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 62. Major General Zuhair ( ) (a.k.a. Zouheir, Zuheir, Zouhair) Hamad ( ) Deputy Head of General Intelligence Directorate. Responsible for the use of violence across Syria and for intimidation and torture of protestors. 14.11.2011 63. Amar ( ) (a.k.a. Ammar) Ismael ( ) (a.k.a. Ismail) Born on or around 3 April 1973; place of birth Damascus Civilian - Head of Syrian electronic army (territorial army intelligence service). Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 64. Mujahed ( ) Ismail ( ) (a.k.a. Ismael) Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 65. Major General Nazih ( ) Deputy Director of General Intelligence Directorate. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 66. Kifah ( ) Moulhem ( ) (a.k.a. Moulhim, Mulhem, Mulhim) Batallion Commander in the 4th Division. Responsible for the crackdown on the civilian population in Deir el-Zor. 14.11.2011 67. Major General Wajih ( ) (a.k.a. Wajeeh) Mahmud ( ) Commander 18th Armoured Division. Responsible for the violence against protestors in Homs. 14.11.2011 68. Bassam ( ) Sabbagh ( , ) (a.k.a. Al Sabbagh) Date of birth: 24 August 1959; Place of birth: Damascus. Address: Kasaa, Anwar al Attar Street, al Midani building, Damascus; Syrian passport no 004326765 issued 2 November 2008, valid until November 2014. Legal and financial adviser and manages affairs of Rami Makhlouf and Khaldoun Makhlouf. Involved with Bashar al-Assad in funding a real estate project in Latakia. Provides financial support for the regime. 14.11.2011 69. Lt. General Talal ( ) Mustafa ( ) Tlass ( ) Deputy Chief of General Staff (Logistics and supplies). Responsible for the use of violence against protestors across Syria. 14.11.2011 70. Major General Fu'ad ( ) Tawil ( ) Deputy head Syrian Air Force Intelligence. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 71. Bushra ( ) Al-Assad ( ) (a.k.a. Bushra Shawkat) Date of birth: 24.10.1960 Sister of Bashar Al-Assad and wife of Asif Shawkat, Deputy Chief of Staff for Security and Reconnaissance. Given the close personal relationship and intrinsic financial relationship to the Syrian President Bashar Al-Assad and other core Syrian regime figures, she benefits from and is associated with the Syrian regime. 23.3.2012 72. Asma ( ) Al-Assad ( ) (a.k.a. Asma Fawaz Al Akhras) Date of birth: 11.08.1975; Place of birth: London, UK; Passport nr. 707512830, expires 22.09.2020; Maiden name: Al Akhras Wife of Bashar Al-Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 73. Manal ( ) Al-Assad ( ) (a.k.a. Manal Al Ahmad) Date of birth: 02.02.1970; Place of Birth: Damascus; Passport number (Syrian): 0000000914; Maiden name: Al Jadaan Spouse of Maher Al-Assad, and as such benefiting from and closely associated with the regime. 23.3.2012 74. Anisa ( ) (a.k.a. Anissa, Aneesa, Aneessa) Al-Assad ( ) (a.k.a. Anisah Al-Assad) Born: 1934; Maiden name: Makhlouf Mother of President Al-Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 75. Lt. General Fahid ( ) (a.k.a. Fahd) Al-Jassim ( ) Chief of Staff. Military official involved in the violence in Homs. 1.12.2011 76. Major General Ibrahim ( ) Al-Hassan ( ) (a.k.a. Al-Hasan) Deputy Chief of Staff. Military official involved in the violence in Homs. 1.12.2011 77. Brigadier Khalil ( ) (a.k.a. Khaleel) Zghraybih ( , ) (a.k.a. Zghraybeh, Zghraybe, Zghrayba, Zghraybah, Zaghraybeh, Zaghraybe, Zaghrayba, Zaghraybah, Zeghraybeh, Zeghraybe, Zeghrayba, Zeghraybah, Zughraybeh, Zughraybe, Zughrayba, Zughraybah, Zighraybeh, Zighraybe, Zighrayba, Zighraybah) 14th Division. Military official involved in the violence in Homs. 1.12.2011 78. Brigadier Ali ( ) Barakat ( ) 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs. 1.12.2011 79. Brigadier Talal ( ) Makhluf ( ) (a.k.a. Makhlouf) 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs. 1.12.2011 80. Brigadier Nazih ( ) (a.k.a. Nazeeh) Hassun ( ) (a.k.a. Hassoun) Syrian Air Force Intelligence. Military official involved in the violence in Homs. 1.12.2011 81. Captain Maan ( ) (a.k.a. Ma'an) Jdiid ( ) (a.k.a. Jdid, Jedid, Jedeed, Jadeed, Jdeed) Presidential Guard. Military official involved in the violence in Homs. 1.12.2011 82. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al-Shaar ( ) (a.k.a. Al-Chaar, Al-Sha'ar, Al-Cha'ar) Political Security Division. Military official involved in the violence in Homs. 1.12.2011 83. Khald ( ) (a.k.a. Khaled) Al-Taweel ( ) (a.k.a. Al-Tawil) Political Security Division. Military official involved in the violence in Homs. 1.12.2011 84. Ghiath ( ) Fayad ( ) (a.k.a. Fayyad) Political Security Division. Military official involved in the violence in Homs. 1.12.2011 85. Brigadier General Jawdat ( ) Ibrahim ( ) Safi ( ) Commander of 154th Regiment Ordered troops to shoot at protestors in and around Damascus, including Mo'adamiyeh, Douma, Abasiyeh, Duma. 23.1.2012 86. Major General Muhammad ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Ali ( ) Durgham Commander in 4th Division Ordered troops to shoot at protestors in and around Damascus, including Mo'adamiyeh, Douma, Abasiyeh, Duma. 23.1.2012 87. Major General Ramadan ( ) Mahmoud ( ) Ramadan ( ) Commander of 35th Special Forces Regiment Ordered troops to shoot protestors in Baniyas and Deraa. 23.1.2012 88. Brigadier General Ahmed ( ) (a.k.a. Ahmad) Yousef ( ) (a.k.a. Youssef) Jarad ( ) (a.k.a. Jarrad) Commander of 132nd Brigade Ordered troops to shoot at protestors in Deraa, including the use of machine guns and anti-aircraft guns. 23.1.2012 89. Major General Naim ( ) (a.k.a. Naaeem, Naeem, Na'eem, Naaim, Na'im) Jasem ( ) Suleiman ( ) Commander of the 3rd Division Gave orders to troops to shoot protestors in Douma. 23.1.2012 90. Brigadier General Jihad ( ) Mohamed ( ) (a.k.a Mohammad, Muhammad, Mohammed) Sultan ( ) Commander of 65th Brigade Gave orders to troops to shoot protestors in Douma. 23.1.2012 91. Major General Fo'ad ( ) (a.k.a. Fouad, Fu'ad) Hamoudeh ( ) (a.k.a. Hammoudeh, Hammoude, Hammouda, Hammoudah) Commander of the military operations in Idlib Gave orders to troops to shoot protestors in Idlib at the beginning of September 2011. 23.1.2012 92. Major General Bader ( ) Aqel ( ) Special Forces Commander Gave the soldiers orders to pick up the bodies and hand them over to the mukhabarat and responsible for the violence in Bukamal. 23.1.2012 93. Brigadier General Ghassan ( ) Afif ( ) (a.k.a. Afeef) Commander from the 45th Regiment Commander of military operations in Homs, Baniyas and Idlib. 23.1.2012 94. Brigadier General Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Maaruf ( ) (a.k.a. Maarouf, Ma'ruf) Commander from the 45th Regiment Commander of military operations in Homs. Gave orders to shoot protestors in Homs. 23.1.2012 95. Brigadier General Yousef ( ) Ismail ( ) (a.k.a. Ismael) Commander of the 134th Brigade Gave orders to troops to shoot at houses and people on roofs during a funeral in Talbiseh for protesters killed the previous day. 23.1.2012 96. Brigadier General Jamal ( ) Yunes ( ) (a.k.a. Younes) Commander of the 555th Regiment Gave orders to troops to shoot at protestors in Mo'adamiyeh. 23.1.2012 97. Brigadier General Mohsin ( ) Makhlouf ( ) Gave orders to troops to shoot at protestors in Al-Herak. 23.1.2012 98. Brigadier General Ali ( ) Dawwa Gave orders to troops to shoot protestors in Al-Herak. 23.1.2012 99. Brigadier General Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Khaddor ( ) (a.k.a. Khaddour, Khaddur, Khadour, Khudour) Commander of the 106th Brigade, Presidential Guard Gave orders to troops to beat the protesters with sticks and then arrest them. Responsible for repression of peaceful protestors in Douma. 23.1.2012 100. Major General Suheil ( ) (a.k.a. Suhail) Salman ( ) Hassan ( ) Commander of 5th Division Gave orders to troops to shoot at the protesters in Deraa Governorate. 23.1.2012 101. Wafiq ( ) (a.k.a. Wafeeq) Nasser ( ) Head of Suwayda Regional Branch (Department of Military Intelligence) As Head of the Suwayda branch of the Department for Military Intelligence, responsible for arbitrary detention and torture of detainees in Suwayda. 23.1.2012 102. Ahmed ( ) (a.k.a. Ahmad) Dibe ( ) (a.k.a. Dib, Deeb) Head of Deraa Regional Branch (General Security Directorate) As Head of the Deraa Regional Branch of the General Security Directorate, responsible for arbitrary detention and torture of detainees in Deraa. 23.1.2012 103. Makhmoud ( ) (a.k.a. Mahmoud) al-Khattib ( ) (a.k.a. Al-Khatib, Al-Khateeb) Head of Investigative Branch (Political Security Directorate) As Head of the Investigative Branch of the Political Security Directorate, responsible for detention and torture of detainees. 23.1.2012 104. Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Heikmat ( ) (a.k.a. Hikmat, Hekmat) Ibrahim ( ) Head of Operations Branch (Political Security Directorate) As Head of the Operations Branch of the Political Security Directorate, responsible for detention and torture of detainees. 23.1.2012 105. Nasser ( ) (a.k.a. Naser) Al-Ali ( ) (a.k.a. Brigadier General Nasr al-Ali) Head of Deraa Regional Branch (Political Security Directorate) As Head of the Deraa Regional Branch of the Political Security Directorate, responsible for detention and torture of detainees. Since April 2012 Head of the Deraa site of the Political Security Directorate (ex-head of the Homs branch). 23.1.2012 106. Dr. Wael ( ) Nader ( ) Al Halqi ( ) (a.k.a. Al-Halki) Born: 1964; Place of birth: Daraa Province Prime Minister and former Minister of Health. As Prime Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 107. Mohammad ( ) (Mohamed, Muhammad, Mohammed) Ibrahim ( ) Al-Sha'ar ( ) (a.k.a. Al-Chaar, Al-Shaar) (a.k.a. Mohammad Ibrahim Al-Chaar) Born: 1956; Place of birth: Aleppo Minister of the Interior. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 108. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al-Jleilati ( , ) Born: 1945; Place of birth: Damascus Minister of Finance. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 109. Imad ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Deeb Khamis ( ) (a.k.a.: Imad Mohammad Dib Khamees) Date of birth: 1 August 1961; Place of Birth: near Damascus Minister of Electricity. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 110. Omar ( ) Ibrahim ( ) Ghalawanji ( ) Born: 1954; Place of Birth: Tartous Vice Prime Minister for Services Affairs, Minister of Local Administration. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 111. Joseph ( ) (a.k.a. Josef) Suwaid ( ) (a.k.a. Swaid) (a.k.a. Joseph Jergi Sweid, Joseph Jirgi Sweid) Born: 1958; Place of Birth: Damascus Minister of State. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 112. Eng Hussein ( ) (a.k.a. Hussain) Mahmoud ( ) Farzat ( ) (a.k.a.: Hussein Mahmud Farzat) Born: 1957; Place of Birth: Hama Minister of State. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 113. Mansour ( ) Fadlallah ( ) Azzam ( ) (a.k.a.: Mansur Fadl Allah Azzam) Born: 1960; Place of birth: Sweida Province Minister for Presidency Affairs. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 114. Dr. Emad ( ) Abdul-Ghani ( ) Sabouni ( ) (a.k.a.: Imad Abdul Ghani Al Sabuni) Born: 1964; Place of birth: Damascus Minister of Telecommunications and Technology. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 115. General Ali ( ) Habib ( ) (a.k.a. Habeeb) Mahmoud ( ) Born: 1939; Place of birth: Tartous Former Minister of Defence. Associated with the Syrian regime and the Syrian military, and its violent repression against the civilian population. 1.8.2011 116. Tayseer ( ) Qala ( ) Awwad ( ) Born: 1943; Place of birth: Damascus Former Minister of Justice. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 117. Dr Adnan ( ) Hassan ( ) Mahmoud ( ) Born: 1966; Place of birth: Tartous Former Minister of Information. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 118. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Nidal ( ) Al-Shaar ( ) (a.k.a. Al-Chaar, Al-Sha'ar, Al-Cha'ar) Born: 1956; Place of birth: Aleppo Former Minister of Economy and Trade. Associated with the Syrian regime and its violent repression against the civilian population. 1.12.2011 119. Sufian ( ) Allaw ( ) Born: 1944; Place of birth: al-Bukamal, Deir Ezzor Former Minister of Oil and Mineral Resources. Associated with the regime and its violent repression against the civilian population. 27.2.2012 120. Dr Adnan ( ) Slakho ( ) Born: 1955; Place of birth: Damascus Former Minister of Industry. Associated with the regime and its violent repression against the civilian population. 27.2.2012 121. Dr. Saleh ( ) Al-Rashed ( ) Born: 1964; Place of birth: Aleppo Province Former Minister of Education. Associated with the regime and its violent repression against the civilian population. 27.2.2012 122. Dr. Fayssal ( ) (a.k.a. Faysal) Abbas ( ) Born: 1955; Place of birth: Hama Province Former Minister of Transport. Associated with the regime and its violent repression against the civilian population. 27.2.2012 123. Ghiath ( ) Jeraatli ( ) (Jer'atli, Jir'atli, Jiraatli) Born: 1950; Place of Birth: Salamiya Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 124. Yousef ( ) Suleiman ( ) Al-Ahmad ( ) (a.k.a. Al-Ahmed) Born: 1956; Place of Birth: Hasaka Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 125. Hassan ( , ) al-Sari ( ) Born: 1953; Place of Birth: Hama Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 126. Bouthaina ( ) Shaaban ( ) (a.k.a. Buthaina Shaaban) Born: 1953; Place of birth: Homs, Syria Political and Media Advisor to the President since July 2008 and as such associated with the violent crackdown on the population. 26.6.2012 127. Brigadier General Sha'afiq ( ) (a.k.a. Shafiq, Shafik) Masa ( ) (a.k.a. Massa) Head of Branch 215 (Damascus) of the army's intelligence service. Responsible for the torture of detained opponents. Involved in repressive actions against civilians. 24.7.2012 128. Brigadier General Burhan ( ) Qadour ( ) (a.k.a. Qaddour, Qaddur) Head of Branch 291 (Damascus) of the army's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 129. Brigadier General Salah ( ) Hamad ( ) Deputy Head of Branch 291 of the army's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 130. Brigadier General Muhammad ( ) (or: Mohammed) Khallouf ( ) (a.k.a. Abou Ezzat) Head of Branch 235, a.k.a. "Palestine" (Damascus) of the army's intelligence service, which is at the centre of the army's apparatus of repression. Directly involved in repression of opponents. Responsible for the torture of opponents in custody. 24.7.2012 131. Major General Riad ( ) (a.k.a. Riyad) al-Ahmed ( ) (a.k.a. Al-Ahmad) Deputy Head of Latakia Branch of the army's intelligence service. Responsible for the torture and murder of opponents in custody. 24.7.2012 132. Brigadier General Abdul- Salam ( , ) Fajr Mahmoud ( ) Head of the Bab Tuma (Damascus) Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 133. Brigadier General Jawdat ( ) al-Ahmed ( ) (a.k.a. Al-Ahmad) Head of the Homs Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 134. Colonel Qusay ( ) Mihoub ( ) Head of the Deraa branch of the air force's intelligence service (sent from Damascus to Deraa at the start of demonstrations there). Responsible for the torture of opponents in custody. 24.7.2012 135. Colonel Suhail ( ) (a.k.a. Suheil) Al-Abdullah ( ) (a.k.a. Al-Abdallah) Head of the Latakia Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 136. Brigadier General Khudr ( ) Khudr ( ) Head of the Latakia branch of the General Intelligence Directorate. Responsible for the torture of opponents in custody. 24.7.2012 137. Brigadier General Ibrahim ( ) Ma'ala ( ) (a.k.a. Maala, Maale) Head of branch 285 (Damascus) of the General Intelligence Directorate (replaced Brig. Gen. Hussam Fendi at end 2011). Responsible for the torture of opponents in custody. 24.7.2012 138. Brigadier General Firas ( ) Al-Hamed ( ) (a.k.a. Al-Hamid) Head of branch 318 (Homs) of the General Intelligence Directorate. Responsible for the torture of opponents in custody. 24.7.2012 139. Brigadier General Hussam ( ) (a.k.a. Husam, Housam, Houssam) Luqa ( ) (a.k.a. Louqa, Louca, Louka, Luka) Since April 2012, head of the Homs branch of the Political Security Directorate (succeeded Brig. Gen. Nasr al-Ali). Responsible for the torture of opponents in custody. 24.7.2012 140. Brigadier General Taha ( ) Taha ( ) Site manager of the Latakia branch of the Political Security Directorate. Responsible for the torture of opponents in custody 24.7.2012 141. Bassel ( ) (a.k.a. Basel) Bilal ( ) Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 142. Ahmad ( ) (a.k.a. Ahmed) Kafan ( ) Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 143. Bassam ( ) al-Misri ( ) Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 144. Ahmed ( ) (a.k.a. Ahmad) al-Jarroucheh ( ) (a.k.a. Al-Jarousha, Al-Jarousheh, Al-Jaroucha, Al-Jarouchah, Al-Jaroucheh) Born: 1957 Head of the foreign branch of General Intelligence (branch 279). As such, responsible for General Intelligence arrangements in Syrian embassies. He participates directly in the repression implemented by the Syrian authorities against opponents and in particular has responsibility for repression of the Syrian opposition abroad. 24.7.2012 145. Michel ( ) Kassouha ( ) (a.k.a. Kasouha) (a.k.a. Ahmed Salem; a.k.a. Ahmed Salem Hassan) Date of birth: 1 February 1948 Member of the Syrian security services since the early 1970s, he is involved in combating opposition in France and Germany. Since March 2006, has been responsible for public relations of branch 273 of the Syrian General Intelligence Directorate. A longstanding member of the managerial staff, he is close to General Intelligence Directorate head Ali Mamlouk, one of the top security officials of the regime who has been subject to EU restrictive measures since 9 May 2011. He directly supports the regime's repression of opponents and is responsible inter alia for repression of the Syrian opposition abroad. 24.7.2012 146. General Ghassan ( ) Jaoudat ( ) Ismail ( ) (a.k.a. Ismael) Born: 1960; Place of origin: Drekish, Tartous region Responsible for the missions branch of the air force intelligence service, which, in cooperation with the special operations branch, manages the elite troops of the air force intelligence service, who play an important role in the repression conducted by the regime. As such, Ghassan Jaoudat Ismail is one of the military leaders directly implementing the repression of opponents conducted by the regime. 24.7.2012 147. General Amer ( ) al-Achi ( ) (a.k.a. Amis al Ashi; a.k.a. Ammar Aachi; a.k.a. Amer Ashi) Graduate of the military school of Aleppo, head of the intelligence branch of the air force intelligence service (since 2012), close to Daoud Rajah, Syrian Minister for Defence. Through his role in the air force intelligence service, Amer al-Achi is implicated in the repression of the Syrian opposition. 24.7.2012 148. General Mohammed ( ) (a.k.a. Muhammad, Mohamed, Mohammad) Ali ( ) Nasr ( ) (or: Mohammed Ali Naser) Born: around 1960. Close to Maher Al-Assad, younger brother of the President. Most of his career has been spent in the Republican Guard. In 2010 he joined the internal branch (or branch 251) of the General Intelligence Directorate which is responsible for combating the political opposition. As one of its senior officers, General Mohammed Ali is directly involved in the repression of opponents. 24.7.2012 149. General Issam ( ) Hallaq ( ) Air Force Chief of Staff since 2010. Commands air operations against opponents. 24.7.2012 150. Ezzedine ( ) Ismael ( ) (a.k.a. Ismail) Born: middle of the 1940s (probably 1947); Place of birth: Bastir. Jableh region Retired general, longstanding member of the managerial staff of the air force intelligence service, of which he became the head in the early 2000s. Was appointed political and security adviser to the President in 2006. As political and security adviser to the Syrian president, Ezzedine Ismael is implicated in the political repression conducted by the regime against the opposition. 24.7.2012 151. Samir ( ) (a.k.a. Sameer) Joumaa ( ) (a.k.a. Jumaa, Jum'a, Joum'a) (a.k.a. Abou Sami) Born: around 1962 For almost 20 years he has been head of the office of Mohammad Nassif Kheir Bek, one of the main security advisers of Bashar al-Assad (and officially deputy to the Vice- President, Farouk al-Sharaa). Samir Joumaa's closeness to Bashar al-Assad and Mohammed Nassif Kheir Bek means that he is implicated in the policy of repression conducted by the regime against its opponents. 24.7.2012 152. Dr. Qadri ( ) (a.k.a. Kadri) Jamil ( ) (a.k.a. Jameel) Vice Prime Minister for Economic Affairs, Minister of Domestic Trade and Consumer's Protection. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 153. Waleed ( ) (a.k.a. Walid) Al Mo'allem ( ) (a.k.a. Al Moallem, Muallem) Vice Prime Minister, Minister of Foreign Affairs and Expatriates. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 154. Major general Fahd ( ) Jassem ( ) Al Freij ( ) (a.k.a. Al-Furayj) Minister of Defence and military commander. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 155. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Abdul-Sattar ( ) (a.k.a. Abd al-Sattar) Al Sayed ( ) (a.k.a. Al Sayyed) Minister of Religious Endowments. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 156. Eng. Hala ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al Nasser ( ) Minister of Tourism. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 157. Eng. Bassam ( ) Hanna ( ) Minister of Water Resources. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 158. Eng. Subhi ( ) Ahmad ( ) Al Abdallah ( ) (a.k.a. Al-Abdullah) Minister of Agriculture and Agrarian Reform. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 159. Dr. Mohammad ( ) (a.k.a. Muhammad, Mohamed, Mohammed) Yahiya ( ) (a.k.a. Yehya, Yahya, Yihya, Yihia, Yahia) Moalla ( ) (a.k.a. Mu'la, Ma'la, Muala, Maala, Mala) Minister of Higher Education. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 160. Dr. Hazwan Al Wez (a.k.a. Al Wazz) Minister of Education. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 161. Dr. Mohamad ( ) (a.k.a. Muhammad, Mohamed, Mohammed, Mohammad) Zafer ( ) (a.k.a. Dhafer) Mohabak ( ) (a.k.a. Mohabbak, Muhabak, Muhabbak) Minister of Economy and Foreign Trade. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 162. Dr. Mahmoud ( ) Ibraheem ( ) (a.k.a. Ibrahim) Sa'iid ( ) (a.k.a. Said, Sa'eed, Saeed) Minister of Transport. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 163. Dr. Safwan ( ) Al Assaf ( ) Minister of Housing and Urban Development. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 164. Eng. Yasser ( ) (a.k.a. Yaser) Al Siba'ii ( ) (a.k.a. Al-Sibai, Al-Siba'i, Al Sibaei) Minister of Public Works. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 165. Eng Sa'iid ( ) (a.k.a. Sa'id, Sa'eed, Saeed) Ma'thi ( ) (a.k.a. Mu'zi, Mu'dhi, Ma'dhi, Ma'zi, Maazi) Hneidi ( ) Minister of Oil and Mineral Resources. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 166. Dr. Lubana ( ) (a.k.a. Lubanah) Mushaweh ( ) (a.k.a. Mshaweh, Mshawweh, Mushawweh) Born 1955; place of birth Damascus Minister of Culture. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 167. Dr. Jassem ( ) (a.k.a. Jasem) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Zakaria ( ) Born 1968 Minister of Labour and Social Affairs. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 168. Omran ( ) Ahed ( ) Al Zu'bi ( ) (a.k.a. Al Zoubi, Al Zo'bi, Al Zou'bi) Born 27 September 1959; place of birth Damascus Minister of Information. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 169. Dr. Adnan ( ) Abdo ( ) (a.k.a. Abdou) Al Sikhny ( ) (a.k.a. Al-Sikhni, Al-Sekhny, Al-Sekhni) Minister of Industry. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 170. Najm ( ) (a.k.a. Nejm) Hamad ( ) Al Ahmad ( ) (a.k.a. Al-Ahmed) Minister of Justice. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 171. Dr. Abdul- Salam ( , ) Al Nayef ( ) Minister of Health. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 172. Dr. Ali ( ) Heidar ( ) (a.k.a. Haidar, Heydar, Haydar) State Minister for National Reconciliation Affairs. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 173. Dr. Nazeera ( ) (a.k.a. Nazira, Nadheera, Nadhira) Farah ( ) Sarkees ( ) (a.k.a. Sarkis) State Minister for Environmental Affairs. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 174. Mohammed ( ) Turki ( ) Al Sayed ( ) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 175. Najm-eddin ( ) (a.k.a. Nejm-eddin, Nejm-eddeen, Najm-eddeen, Nejm-addin, Nejm-addeen, Najm-addeen, Najm-addin) Khreit ( ) (a.k.a. Khrait) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 176. Abdullah ( ) (a.k.a. Abdallah) Khaleel ( ) (a.k.a. Khalil) Hussein ( ) (a.k.a. Hussain) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 177. Jamal ( ) Sha'ban ( ) (a.k.a. Shaaban) Shaheen ( ) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 178. Sulieman ( ) Maarouf ( ) (a.k.a. Suleiman Maarouf, Sulayman Ma'ruf, Sleiman Maarouf; Sulaiman Maarouf) Passport: in possession of a UK passport Businessman close to President Al-Assad's family. Owns shares in the listed TV station Addounia TV. Close to Muhammad Nasif Khayrbik, who has been designated. Supports the Syrian regime. 16.10.2012 179. Razan ( ) Othman ( ) Wife of Rami Makhlouf, daughter of Waleed (alias Walid) Othman.; Date of birth: 31 January 1977; Place of birth: governorate of Latakia; ID nr.: 06090034007 She has close personal and financial relations with Rami Makhlouf, cousin of president Bashar Al-Assad and principal financer of the regime, who has been designated. As such, associated with the Syrian regime, and benefiting from it. 16.10.2012 B. Entities Name Identifying information Reasons Date of listing 1. Bena Properties Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 2. Al Mashreq Investment Fund (AMIF) (alias Sunduq Al Mashrek Al Istithmari) P.O. Box 108, Damascus; Tel.: 963 112110059 / 963 112110043 Fax: 963 933333149 Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 3. Hamcho International (Hamsho International Group) Baghdad Street, P.O. Box 8254, Damascus; Tel.: 963 112316675 Fax: 963 112318875; Website: www.hamshointl.com Email: info@hamshointl.com and hamshogroup@yahoo.com Controlled by Mohammad Hamcho or Hamsho; provides funding to the regime. 23.6.2011 4. Military Housing Establishment (alias MILIHOUSE) Public works company controlled by Riyad Shalish and Ministry of Defence; provides funding to the regime. 23.6.2011 5. Political Security Directorate Syrian government agency directly involved in repression. 23.8.2011 6. General Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 7. Military Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 8. Air Force Intelligence Agency Syrian government agency directly involved in repression. 23.8.2011 9. IRGC Qods Force (Quds Force) Teheran, Iran The Qods (or Quds) Force is a specialist arm of the Iranian Islamic Revolutionary Guard Corps (IRGC). The Qods Force is involved in providing equipment and support to help the Syria regime suppress protests in Syria. IRGC Qods Force has provided technical assistance, equipment and support to the Syrian security services to repress civilian protest movements. 23.8.2011 10. Mada Transport Subsidiary of Cham Holding (Sehanya Dara'a Highway, PO Box 9525, Tel: 00 963 11 99 62) Economic entity financing the regime. 2.9.2011 11. Cham Investment Group Subsidiary of Cham Holding (Sehanya Dara'a Highway, PO Box 9525, Tel: 00 963 11 99 62) Economic entity financing the regime. 2.9.2011 12. Real Estate Bank Insurance Bldg- Yousef Al-Azmeh Square, Damascus P.O. Box: 2337 Damascus Syrian Arab Republic; Tel: (+963) 11 2456777 and 2218602; Fax: (+963) 11 2237938 and 2211186; Bank's email: Publicrelations@reb.sy Website: www.reb.sy State-owned bank providing financial support for the regime. 2.9.2011 13. Addounia TV (a.k.a. Dounia TV) Tel: +963-11-5667274; +963-11-5667271; Fax: +963-11-5667272; Website: http://www.addounia.tv Addounia TV has incited violence against the civilian population in Syria. 23.9.2011 14. Cham Holding Cham Holding Building Daraa Highway - Ashrafiyat Sahnaya Rif Dimashq  Syria P.O. Box 9525; Tel +963 (11) 9962; +963 (11) 668 14000; +963 (11) 673 1044; Fax +963 (11) 673 1274; Email: info@chamholding.sy Website: www.chamholding.sy Controlled by Rami Makhlouf; largest holding company in Syria, benefiting from and supporting the regime. 23.9.2011 15. El-Tel. Co. (El-Tel. Middle East Company) Address: Dair Ali Jordan Highway, P.O. Box 13052, Damascus, Syria; Tel. +963-11-2212345; Fax +963-11-44694450 Email: sales@eltelme.com Website: www.eltelme.com Manufacturing and supplying communication and transmission towers and other equipment for the Syrian army. 23.9.2011 16. Ramak Constructions Co. Address: Dara'a Highway, Damascus, Syria; Tel: +963-11-6858111; Mobile: +963-933-240231 Construction of military barracks, border post barracks and other buildings for Army needs. 23.9.2011 17. Souruh Company (a.k.a. SOROH Al Cham Company) Address: Adra Free Zone Area Damascus  Syria; Tel: +963-11-5327266; Mobile: +963-933-526812; +963-932-878282; Fax:+963-11-5316396 Email: sorohco@gmail.com Website: http://sites.google.com/site/sorohco Investment in local military industrial projects, manufacturing weapons parts and related items. Majority of shares of the company is owned by Rami Makhlouf. 23.9.2011 18. Syriatel Thawra Street, Ste Building 6th Floor, BP 2900; Tel: +963 11 61 26 270; Fax: +963 11 23 73 97 19; Email: info@syriatel.com.sy; Website: http://syriatel.sy/ Controlled by Rami Makhlouf; provides financial support to the regime: through its licensing contract it pays 50 % of its profits to the Government. 23.9.2011 19. Cham Press TV Al Qudsi building, 2nd Floor - Baramkeh - Damas; Tel: +963-11-2260805; Fax: +963-11-2260806 Email: mail@champress.com Website: www.champress.net Television channel which participates in campaigns to spread disinformation and incite violence against demonstrators. 1.12.2011 20. Al Watan Al Watan Newspaper -Damascus  Duty Free Zone; Tel: 00963 11 2137400; Fax: 00963 11 2139928 Daily newspaper which participates in campaigns to spread disinformation and incite violence against demonstrators. 1.12.2011 21. Centre d'Ã ©tudes et de recherches syrien (CERS) (a.k.a.; Centre d'Etude et de Recherche Scientifique (CERS); Scientific Studies and Research Center (SSRC); Centre de Recherche de Kaboun) Barzeh Street, PO Box 4470, Damas Provides support to the Syrian army for the acquisition of equipment used directly for the surveillance and repression of demonstrators. 1.12.2011 22. Business Lab Maysat Square, Al Rasafi Street Bldg. 9, PO Box 7155, Damascus; Tel: 963112725499; Fax: 963112725399 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 23. Industrial Solutions Baghdad Street 5, PO Box 6394, Damascus; Tel /fax: 63114471080 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 24. Mechanical Construction Factory (MCF) P.O. Box 35202, Industrial Zone, Al-Qadam Road, Damas Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 25. Syronics  Syrian Arab Co. for Electronic Industries Kaboon Street, P.O.Box 5966, Damascus; Tel.: +963-11-5111352; Fax: +963-11-5110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 26. Handasieh  Organization for Engineering Industries P.O. Box 5966, Abou Bakr Al-Seddeq St., Damascus and PO BOX 2849 Al-Moutanabi Street, Damascus and PO BOX 21120 Baramkeh, Damascus; Tel: 963112121816; 963112121834; 963112214650; 963112212743; 963115110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 27. Syria Trading Oil Company (Sytrol) Prime Minister Building, 17 Street Nissan, Damascus, Syria State-owned company responsible for all oil exports from Syria. Provides financial support to the regime. 1.12.2011 28. General Petroleum Corporation (GPC) New Sham - Building of Syrian Oil Company, PO Box 60694, Damascus, Syria BOX: 60694; Tel: 963113141635; Fax: 963113141634; Email: info@gpc-sy.com State-owned oil company. Provides financial support to the regime. 1.12.2011 29. Al Furat Petroleum Company Dummar - New Sham -Western Dummer 1st. Island -Property 2299- AFPC Building P.O. Box 7660 Damascus, Syria; Tel: 00963-11- (6183333); 00963-11- (31913333); Fax: 00963-11- (6184444); 00963-11- (31914444); afpc@afpc.net.sy Joint venture 50 % owned by GPC. Provides financial support to the regime. 1.12.2011 30. Industrial Bank Dar Al Muhanisen Building, 7th Floor, Maysaloun Street, P.O. Box 7572 Damascus, Syria; Tel: +963 11-222-8200; +963 11-222-7910; Fax: +963 11-222-8412 State-owned bank. Provides financial support to the regime. 23.1.2012 31. Popular Credit Bank Dar Al Muhanisen Building, 6th Floor, Maysaloun Street, Damascus, Syria; Tel: +963 11-222-7604; +963 11-221-8376; Fax: +963 11-221-0124 State-owned bank. Provides financial support to the regime. 23.1.2012 32. Saving Bank Syria-Damascus  Merjah  Al-Furat St. P.O. Box: 5467; Fax: 224 4909; 245 3471; Tel: 222 8403; email: s.bank@scs-net.org, post-gm@net.sy State-owned bank. Provides financial support to the regime. 23.1.2012 33. Agricultural Cooperative Bank Agricultural Cooperative Bank Building, Damascus Tajhez, P.O. Box 4325, Damascus, Syria; Tel: +963 11-221-3462; +963 11-222-1393; Fax: +963 11-224-1261; Website: www.agrobank.org State-owned bank. Provides financial support to the regime. 23.1.2012 34. Syrian Lebanese Commercial Bank Syrian Lebanese Commercial Bank Building, 6th Floor, Makdessi Street, Hamra, P.O. Box 11-8701, Beirut, Lebanon; Tel: +961 1-741666; Fax: +961 1-738228; +961 1-753215; +961 1-736629; Website: www.slcb.com.lb Subsidiary of the Commercial Bank of Syria already listed. Provides financial support to the regime. 23.1.2012 35. Deir ez-Zur Petroleum Company Dar Al Saadi Building 1st, 5th, and 6th Floor Zillat Street Mazza Area P.O. Box 9120 Damascus, Syria; Tel: +963 11-662-1175; +963 11-662-1400; Fax: +963 11-662-1848 Joint venture of GPC. Provides financial support to the regime. 23.1.2012 36. Ebla Petroleum Company Head Office Mazzeh Villat Ghabia Dar Es Saada 16, P.O. Box 9120, Damascus, Syria; Tel: +963 116691100 Joint venture of GPC. Provides financial support to the regime. 23.1.2012 37. Dijla Petroleum Company Building No. 653  1st Floor, Daraa Highway, P.O. Box 81, Damascus, Syria Joint venture of GPC. Provides financial support to the regime. 23.1.2012 38. Central Bank of Syria Syria, Damascus, Sabah Bahrat Square Postal address: Altjreda al Maghrebeh square, Damascus, Syrian Arab Republic, P.O. Box: 2254 Providing financial support to the regime. 27.2.2012 39. Syrian Petroleum company Address: Dummar Province, Expansion Square, Island 19-Building 32 P.O. BOX: 2849 or 3378; Phone: 00963-11-3137935 or 3137913; Fax: 00963-11-3137979 or 3137977; Email: spccom2@scs-net.org or spccom1@scs-net.org; Websites: www.spc.com.sy www.spc-sy.com State-owned oil company. Provides financial support to the Syrian regime. 23.3.2012 40. Mahrukat Company (The Syrian Company for the Storage and Distribution of Petroleum Products) Headquarters: Damascus  Al Adawi st., Petroleum building; Fax: 00963-11/4445796; Phone: 00963-11/44451348  4451349; Email: mahrukat@net.sy; Website: http://www.mahrukat.gov.sy/indexeng.php State-owned oil company. Provides financial support to the Syrian regime. 23.3.2012 41. General Organisation of Tobacco Salhieh Street 616, Damascus, Syria Provides financial support to the Syrian regime. The General Organisation of Tobacco is wholly owned by the Syrian state. The profits that the organisation makes, including through the sale of licenses to market foreign brands of tobacco and taxes levied on imports of foreign brands of tobacco are transferred to the Syrian state. 15.5.2012 42. Ministry of Defence Address: Umayyad Square, Damascus; Telephone: +963-11-7770700 Syrian government branch directly involved in repression. 26.6.2012 43. Ministry of Interior Address: Merjeh Square, Damascus; Telephone: +963-11-2219400; +963-11-2219401; +963-11-2220220; +963-11-2210404 Syrian government branch directly involved in repression. 26.6.2012 44. Syrian National Security Bureau Syrian government branch and element of the Syrian Ba'ath Party. Directly involved in repression. It directed Syrian security forces to use extreme force against demonstrators. 26.6.2012 45. Syria International Islamic Bank (SIIB) (a.k.a.: Syrian International Islamic Bank; a.k.a. SIIB) Location: Syria International Islamic Bank Building, Main Highway Road, Al Mazzeh Area, P.O. Box 35494, Damascus, Syria; Alt. Location: P.O. Box 35494, Mezza'h Vellat Sharqia'h, beside the Consulate of Saudi Arabia, Damascus, Syria SIIB has acted as a front for the Commercial Bank of Syria, which has allowed that bank to circumvent sanctions imposed on it by the EU. From 2011 to 2012, SIIB surreptitiously facilitated financing worth almost $150 million on behalf of the Commercial Bank of Syria. Financial arrangements that were purportedly made by SIIB were actually made by the Commercial Bank of Syria. In addition to working with the Commercial Bank of Syria to circumvent sanctions, in 2012, SIIB facilitated several substantial payments for the Syrian Lebanese Commercial Bank, another bank already designated by the EU. In these ways, SIIB has contributed to providing financial support to the Syrian regime. 26.6.2012 46. General Organisation of Radio and TV (a.k.a. Syrian Directorate General of Radio & Television Est; a.k.a. General Radio and Television Corporation; a.k.a. Radio and Television Corporation; a.k.a. GORT) Address: Al Oumaween Square, P.O. Box 250, Damascus, Syria; Telephone (963 11) 223 4930 State-run agency subordinate to Syria's Ministry of Information and as such supports and promotes its information policy. It is responsible for operating Syria's state-owned television channels, two terrestrial and one satellite, as well as government radio stations. The GORT has incited violence against the civilian population in Syria, serving as a propaganda instrument for the Assad regime and spreading disinformation. 26.6.2012 47. Syrian Company for Oil Transport (a.k.a. Syrian Crude Oil Transportation Company; a.k.a. §SCOT §; a.k.a. §SCOTRACO §) Banias Industrial Area, Latakia Entrance Way, P.O. Box 13, Banias, Syria; Website www.scot-syria.com; Email: scot50@scn-net.org Syrian state owned oil company. Provides financial support to the regime. 26.6.2012 48. Drex Technologies S.A. Incorporation date: 4 July 2000; Incorporation number: 394678; Director: Rami Makhlouf; Registered agent: Mossack Fonseca & Co (BVI) Ltd Drex Technologies is wholly owned by Rami Makhlouf, who is listed under EU sanctions for providing financial support to the Syrian regime. Rami Makhlouf uses Drex Technologies to facilitate and manage his international financial holdings, including a majority share in SyriaTel, which the EU has previously listed on the grounds that it also provides financial support to the Syrian regime. 24.7.2012 49. Cotton Marketing Organisation Address: Bab Al-Faraj P.O. Box 729, Aleppo; Tel.: +96321 2239495/6/7/8; Cmo-aleppo@mail.sy, www.cmo.gov.sy State-owned company. Provides financial support to the Syrian regime. 24.7.2012 50. Syrian Arab Airlines (a.k.a. SAA, a.k.a. Syrian Air) Al-Mohafazeh Square, P.O. Box 417, Damascus, Syria; Tel: +963112240774 Public company controlled by the regime. Provides financial support for the regime. 24.7.2012 51. Drex Technologies Holding S.A. Registered in Luxembourg under number B77616, formerly established at the following address: 17, rue Beaumont L-1219 Luxembourg The beneficial owner of Drex Technologies Holding S.A. is Rami Makhlouf, who is listed under EU sanctions for providing financial support to the Syrian regime. 17.8.2012 52. Megatrade Address: Aleppo Street, P.O. Box 5966, Damascus, Syria; Fax: 963114471081 Acts as a proxy for the Scientific Studies and Research Centre (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 53. Expert Partners Address: Rukn Addin, Saladin Street, Building 5, PO Box: 7006, Damascus, Syria Acts as a proxy for the Scientific Studies and Research Centre (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 ANNEX II List of entities referred to in Article 28 Entities Name Identifying information Reasons Date of listing 1. Commercial Bank of Syria  Damascus Branch, P.O. Box 2231, Moawiya St., Damascus, Syria;  P.O. Box 933, Yousef Azmeh Square, Damascus, Syria;  Aleppo Branch, P.O. Box 2, Kastel Hajjarin St., Aleppo, Syria; SWIFT/BIC: CMSY SY DA; all offices worldwide [NPWMD]; Website: http://cbs-bank.sy/En-index.php Tel: +963 11 2218890; Fax: +963 11 2216975; General management: dir.cbs@mail.sy State-owned bank providing financial support to the regime. 13.10.2011